DETAILED ACTION
1.    The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Election/Restrictions

3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
4.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I.	Claims 1-18, drawn to a method, classified in C08F2/00.
II.	Claims 19-20, drawn to a composition, classified in C08K5/08.
The inventions are distinct, each from the other because of the following reasons:
5.	Inventions I and II are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case this process can be used to make a polymer scale deposition preventive agent.

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time 
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
7.	During a telephone conversation with Paul Weaver on 6/2/2021 a provisional election was made without traverse to prosecute the invention of I, claims 1-18.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 19 and 20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
8.	Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Rejections - 35 USC § 112
9.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

10.	Claim 13 is rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Regarding claim 13, the phrases "such as", “as well as” and “like” render the claim indefinite because these are unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
11.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

12.	Claims 1-5, 11-14 and 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Velikov et al. (Journal of Thermal Analysis and Calorimetry, 57, 473-486, 1999).
Velikov et al. disclose a method of mixing an amine quinone inhibitor with styrene wherein there is no nitroxyl group (Experimental, Table 1).
The limitations of claims 2-5 can be found in Velikov et al. at Table 1, where it discloses the 2-phenylamino-1,4-benzoquinone.
Velikov et al. at Fig. 5, where it discloses the concentration of inhibitors.
The limitations of claims 12-14 can be found in Velikov et al. at Experimental, where it discloses the styrene.
The limitations of claim 16 can be found in Velikov et al. at Experimental, where it discloses the method.
The limitations of claim 17 can be found in Velikov et al. at Experimental, where it discloses the method without the nitroxyl group.
The limitations of claim 18 can be found in Velikov et al. at Fig. 5, where it discloses the inhibition time of compound 2 is more than double of inhibition time of compound 1.

13.	Claims 1-4, 11-14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trubnikov et al. (Polymer Science U.S.S.R., 25, 10, 2497-2504, 1983).
Trubnikov et al. disclose a method of using an aminoquinone to inhibit the polymerization of styrene and methyl methacrylate (abstract, pp. 2498, 2500).
The limitations of claims 2-4 can be found in Trubnikov et al. at p. 2500, where it discloses the p-methoxyphenyl-p-quinonylamine.
The limitations of claim 11 can be found in Trubnikov et al. at Fig. 6, where it discloses the concentration of inhibitors.
The limitations of claims 12-14 can be found in Trubnikov et al. at abstract, where it discloses the styrene.
The limitations of claim 16 can be found in Trubnikov et al. at p. 2500, where it discloses the method.

14.	Claims 1, 6-14, 16 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hirayama et al. (JP 2003-055288).
Hirayama et al. disclose a method of using naphthoquinone or a naphthoquinone derivative as a polymerization inhibitor added to the oxystyrene derivative to distill the oxystyrene derivative in the presence of the polymerization inhibitor (claims). 
The limitations of claims 6-10 can be found in Hirayama et al. at [0017] and Example 1, where it discloses the 2-phenylamino-1,4-naphthoquinone.
The limitations of claim 11 can be found in Hirayama et al. at Example 1, where it discloses the 500 ppm.
The limitations of claims 12-14 can be found in Hirayama et al. at claim 1, where it discloses the oxystyrene.
The limitations of claim 16 can be found in Hirayama et al. at Example 1, where it discloses the method.
The limitations of claim 17 can be found in Hirayama et al. at Example 1, where it discloses the method without the nitroxyl group.

15.	Claims 1-4 and 12-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shimizu et al. (US Patent 5,442,002).
Shimizu et al. disclose a method of making a polymer scale deposition preventive agent for use in polymerization of a monomer comprising a solution and a product of a diphenyl compound and a quinone compound (claims 1 and 3).
The limitations of claims 2-4 can be found in Shimizu et al. at claim 3, where it discloses the quinone with R2 groups such as H or N(CH3)2.
Shimizu et al. at col. 10, line 65, where it discloses the styrene.
The limitations of claim 15 can be found in Shimizu et al. at col. 10, line 53, where it discloses the solvent such as toluene.
The limitations of claim 16 can be found in Shimizu et al. at Examples, where it discloses the method.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HUI H CHIN/Primary Examiner, Art Unit 1762